 Case 18-21346             Doc 43         Filed 03/12/20 Entered 03/12/20 13:24:11                              Desc Main
                                             Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: ROBERT C TULO                                                           ) Case No. 18 B 21346
                                                                            )
                                                                  Debtor    ) Chapter 13
                                                                            )
                                                                            ) Judge: JACQUELINE P COX

                                                   NOTICE OF MOTION



 ROBERT C TULO                                                              CUTLER & ASSOC
                                                                            via Clerk's ECF noticing procedures
 1300 BORDEN DR
 ELGIN, IL 60120

   Please take notice that on April 13, 2020 at 9:00 am my designee or I will appear before the Honorable Judge
   JACQUELINE P COX at 219 South Dearborn Courtroom 680, Chicago, IL and present the motion set forth
   below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on March 12,
   2020.

                                                                                /s/ Tom Vaughn


                   TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS



 Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
 support thereof states:

 1.   On July 30, 2018 the Debtor filed a petition under Chapter 13 of Title 11 U.S.C.

 2.   The debtor's plan was confirmed on October 01, 2018.

      A summary of the debtor's plan follows:


      Monthly Payment $547.00                                       Last Payment Received: 01/29/2020


      Amount Paid $8,767.00                                         Amount Delinquent $1,626.00




 WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
 term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                              Respectfully submitted,

 TOM VAUGHN
                                                                              /s/ Tom Vaughn
 CHAPTER 13 TRUSTEE
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
